[Cite as State v. Shelton, 2019-Ohio-1694.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                          C.A. No.     18CA011368

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
ANTHONY SHELTON                                        COURT OF COMMON PLEAS
                                                       COUNTY OF LORAIN, OHIO
        Appellant                                      CASE No.   18CR097694

                                  DECISION AND JOURNAL ENTRY

Dated: May 6, 2019



        HENSAL, Judge.

        {¶1}     Anthony Shelton appeals his sentence for aggravated robbery in the Lorain

County Court of Common Pleas. For the following reasons, this Court affirms.

                                                  I.

        {¶2}     Along with two others, Mr. Shelton participated in the armed robbery of a gas

station convenience store. Following his arrest, Mr. Shelton pleaded guilty to one count of

aggravated robbery. After the State requested that the court sentence Mr. Shelton to at least four

years imprisonment, it sentenced him to five.          Mr. Shelton has appealed, challenging his

sentence.

                                                 II.

                                         ASSIGNMENT OF ERROR

        THE TRIAL COURT FAILED TO CONSIDER WHETHER ITS SENTENCE
        UTILIZED THE MINIMUM SANCTIONS NECESSARY TO ACCOMPLISH
        THE GOALS OF SENTENCING WITHOUT UNNECESSARILY
        BURDENING GOVERNMENTAL RESOURCES.
                                                  2



       {¶3}    Mr. Shelton argues that the trial court failed to consider whether the sentence it

imposed was the minimum necessary to accomplish the goals of sentencing. He notes that he

accepted responsibility for his participation in the robbery. He also notes that the court indicated

that, if he does well in prison, it would look very favorably on a motion for judicial release. He

notes that, because his sentence is five years, he is not eligible for judicial release until he serves

four years. If the court had sentenced him to four years, however, he would be eligible for

judicial release after 180 days. According to Mr. Shelton, a sentence of four years, as the State

suggested, would have provided the court with more flexibility about when he was rehabilitated

enough to be released.

       {¶4}    In reviewing a felony sentence, “[t]he appellate court’s standard for review is not

whether the sentencing court abused its discretion.” R.C. 2953.08(G)(2). “[A]n appellate court

may vacate or modify a felony sentence on appeal only if it determines by clear and convincing

evidence” that:    (1) “the record does not support the trial court’s findings under relevant

statutes[,]” or (2) “the sentence is otherwise contrary to law.” State v. Marcum, 146 Ohio St. 3d
516, 2016-Ohio-1002, ¶ 1. Clear and convincing evidence is that “which will produce in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established.”

Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶5}    A sentencing court has “full discretion to impose a prison sentence within the

statutory range” and is not “required to make findings or give their reasons for imposing * * *

more than the minimum sentence[ ].” State v. Foster, 109 Ohio St. 3d 1, 2006-Ohio-856,

paragraph seven of the syllabus.

       [N]evertheless, in exercising its discretion, the court must carefully consider the
       statutes that apply to every felony case. Those include R.C. 2929.11, which
       specifies the purposes of sentencing, and R.C. 2929.12, which provides guidance
                                                3


       in considering factors relating to the seriousness of the offense and recidivism of
       the offender.

State v. Mathis, 109 Ohio St. 3d 54, 2006-Ohio-855, ¶ 38.

       {¶6}    Mr. Shelton argues that the trial court failed to properly consider Revised Code

Section 2929.11(A), which provides that the purpose of felony sentencing is to “protect the

public from future crime by the offender and others, to punish the offender, and to promote the

effective rehabilitation of the offender[.]” It also provides that the sentencing court should use

“the minimum sanctions that the court determines accomplish those purposes without imposing

an unnecessary burden on state or local government resources.” R.C. 2929.11(A). Mr. Shelton

acknowledges that the trial court stated that it had considered Section 2929.11, but questions

whether it followed the section’s directives.

       {¶7}    Upon review of the appellate record, we note that the presentence investigation

(PSI) report that was discussed during the sentencing hearing has not been made part of the

record. “It is the appellant’s responsibility to ensure that the record on appeal contains all

matters necessary to allow this Court to resolve the issues on appeal.” State v. Yuncker, 9th Dist.

Medina No. 14CA0068-M, 2015-Ohio-3933, ¶ 17, citing App.R. 9. “[If] an appellant does not

provide a complete record to facilitate our review, we must presume regularity in the trial court’s

proceedings and affirm.” State v. McGowan, 9th Dist. Summit No. 27092, 2014-Ohio-2630, ¶ 6,

quoting State v. Taylor, 9th Dist. Lorain Nos. 13CA010366, 13CA010367, 13CA010368,

13CA010369, 2014-Ohio-2001, ¶ 6.

       {¶8}    The information contained in the PSI report would have directly influenced the

court’s assessment of the minimum sentence required to fulfill the purposes of felony sentencing.

Accordingly, without the context that the PSI report might provide, we cannot conclude that
                                                 4


there is clear and convincing evidence in the record that Mr. Shelton’s sentence is contrary to

law. R.C. 2953.08(G)(2). Mr. Shelton’s assignment of error is overruled.

                                                III.

       {¶9}    Mr. Shelton’s assignment of error is overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                          5


CARR, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

GERALD M. SMITH, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and LINDSEY C. POPROCKI, Assistant Prosecuting
Attorney, for Appellee.